Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner assigned to the current application has been changed.  The new examiner's name and contact information are stated at the end of this action.  Applicant is requested to take note of the change.


This office action is in response to the amendment filed 5/18/2022.  Claims 1-26 are currently pending in the application.

Election/Restrictions

Applicant’s election without traverse of group I, drawn to claims 1-17 and 26, in the reply filed on 5/18/2022 is acknowledged.

Claims 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/2022.

Claim Objections

Claim 12 (first one) is objected to because of the following informalities: Claim 3 recites “polyamide” twice (Two claims are listed after claim 10 are numbered “12”.  Claims should be numbered consecutively in arabic numerals (see Rule 6).  For examination purposes, Examiner is numbering the first as claim 11.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-17 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites “metal precursor comprises a metal salt, a metal particle or combinations thereof”.  It is not clear how a “metal particle” can be considered a “metal precursor”, if it is the final product generated from metal precursor (see paragraph 0090 of present specification).  Hence, metes and bounds of present claims cannot be ascertained by one of ordinally skill in art prior to the filing of present application.
Claims 2-17 and 26 are subsumed by this rejection because of the dependence either directly or indirectly on independent claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10-12, 15-16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Crudden et al (US 2019/0298523 A1) in view of Dutta et al (Coordination Chemistry Reviews, 383 (2019), pages 1-29).
Prior to setting forth the rejection, it is noted that the recitation of "additive manufacturing composition for fabricating a conductive article" in the preamble (cf. independent claim 1) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Crudden et al in view of Dutta et al, and hence the preamble fails to limit the claim. MPEP § 2111.02
Regarding claim 1, Crudden et al disclose a device made by additive manufacturing (i.e. 3D printing).  A powder formulation comprises a resin such as polyarylether ketone such as PEEK (i.e. reads on 3D printable material in present claim 1), and a porogen (abstract) which reads on the porogen disposed in the 3D printed material in present claim 1.  See example 5, wherein the composition comprises PEEK and sodium chloride (paragraph 0046).  See example 6, wherein the composition comprises PEEK and silver zeolite (paragraph 0047).
Crudden et al fails to disclose a composition comprising metal precursor.
However, Crudden et al in the general disclosure teach that printed PEEK zeolite composite can be loaded by bringing the material into contact with a mixed solution containing antimicrobial metal ions such as silver, and copper.  Suitable sources of metal ions include silver ion source such as silver nitrate (paragraph 0037) which reads on the metal precursor disposed in the 3D printable material in present claim 1.  The metal loaded zeolite elutes antimicrobial metal ions in a therapeutically effective amount when implanted into a body and exposed to bodily fluid (abstract).  Evidence that silver ions produced by silver nitrate solution can be converted to silver nanoparticles comes from Dutta et al.  Specifically, Dutta et al teach that silver ions can be readily incorporated into zeolites by ion-exchange.  Nanoparticles of silver anchored on zeolite can be prepared by simple reduction (abstract).  Therefore, in light of the teachings in general disclosure of Crudden et al and evidence provided by Dutta et al, it would have been obvious to one skilled in art prior to the filing of present application to include the source of silver ion such as silver nitrate in the formulation of Crudden et al, absent evidence to the contrary.
Regarding claims 2-3, suitable resins in Crudden et al, include polyethyene, polypropylene, ABS, rubber and mixtures thereof (paragraph 0027).  It is noted that these polymers are water-insoluble.
Regarding claims 4-6, see example 5, of Crudden et al, wherein the composition comprises sodium chloride (paragraph 0046).  It is noted that sodium chloride is a water-soluble salt.
Regarding claims 10-12, Suitable sources of metal ions, in Crudden et al, include silver ion source such as silver nitrate (paragraph 0037) which reads on the metal salt (i.e. silver nitrate) in present claim 12, having silver cation (i.e. reads on present claim 10), and chloride anion (i.e. reads on chloride in present claim 11).
Regarding claim 15, Crudden et al teach that additive manufacturing is carried out using a filament based technique (paragraph 0026).
Regarding claim 16, see example 6, of Crudden et al, wherein the powder components are mixed thoroughly and added to a 3D printer (paragraph 0047-0048).
Regarding claim 26, in addition to 13a to 13c, Dutta et al teach that AgNP (i.e. silver nanoparticles) are formed by reduction of dissolved Ag+ typically in an aqueous solution. Diverse groups of reducing agents are used (page 3, col. 2, 2nd full paragraph) which reads on activation solution comprising a reducing agent and configured to activate the metal precursor in present claim 26.  Chemisorbed Ag+ ions are incorporated on the surface of AgNP incorporated during synthesis (page 4, col. 1, 3rd full paragraph) which reads on deposition solution configured to deposit metal on or about the activated metal precursor.  Silver nanoparticles can bind to cell surfaces and can penetrate into the cells (page 4, col. 1, 5th full paragraph).  Silver nanoparticles can be a source of concentrated Ag+ release and mechanical abrasion effects can also occur upon contact of AgNP with bacterial surfaces (page 4, col. 1. 6th full paragraph). Silver nanoparticles can diffuse through biofilms at a faster rate (page 4, bridging paragraph col. 1-2).  Therefore, in light of the teachings in Dutta et al, it would have been obvious to one skilled in art prior to the filing of present application to prepare a kit comprising additive manufacturing composition, of Crudden et al, activation solution, of Dutta et al, comprising reducing agent to deposit metal on or about the metal precursor, for above mentioned advantages.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (WO 2019/046808 A1) in view of Park et al (KR 101866646 B1).
It is noted that WO 2019/046808 (WO) is being utilized for date purposes. However, US equivalent for WO, namely, Taylor et al (US 2021/0070987 A1) is referred to in the body of the rejection below.  All paragraph/line citations are to the US equivalent.
It is noted that KR 101866646 B1 is in Korean.  A machine copy of the translation into English is provided with this office action.  Any line/page citations in the body of rejection are to the machine translation.
Regarding claim 1, Taylor et al disclose a porous and microporous parts prepared by additive manufacturing.  The parts are prepared from a composition comprising solvent soluble and solvent insoluble component (abstract).  See example 5, wherein the filaments are prepared by blending polycaprolactone (i.e. reads on 3D printable material) and NaCl (paragraph 0297) which reads on porogen in the present claim 1.  The solvent at least partially dissolves the additive but not the continuous phase to form a porous form of the article (paragraph 0013).
Taylor et al are silent with respect to metal precursor.
However, Taylor et al teach that porous parts prepared by additive manufacturing are used in medical and non-medical applications (abstract).  The solvent soluble and solvent insoluble components are present in amounts of greater than 50% by weight (paragraph 0095).  Additionally, Park et al teach a composite material for 3D printing (abstract). It relates to conductive pattern-containing 3D shape electronic components such as biosensors, cell incubators, tissue engineering bioreactors, wearable devices (page 8, 3rd full paragraph).  The composite material is formed by directly printing the circuit necessary for fabricating a prototype of an electronic device designed for disposable use without using an etching method of a copper foil, thereby reducing the time required for research and development cost reduction and manpower saving (page 6, 5th full paragraph).  See example 1, wherein the composition comprises polyacrylic acid, polylactic acid and AgNO3 (page 8, 5th full paragraph) which reads on the metal precursor in present claim 1.  Case law holds that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Park et al and case law, it would have been obvious to one of ordinary skill in art prior to the filing of present application, to include the metal precursor, of Park et al, in the composition, of Taylor et al, for above mentioned advantages.
Regarding claims 2-3, see example 5, of Taylor et al, wherein the composition comprises polycaprolactone that is insoluble in water (paragraph 0297).
Regarding claims 4-6, see example 5, of Taylor et al, wherein the composition comprises NaCl (i.e. sodium chloride in present claim 6) having a solubility of 1 M in water (paragraph 0297) which reads on soluble in an aqueous solution in present claim 4 and water-soluble salt in present claim 5.
Regarding claims 7-8, Taylor et al teach that the component which is relatively soluble in selected solvent include polyethylene glycol (paragraph 0088) and is water-soluble (paragraph 0157).  
Regarding claim 9, Taylor et al teach that the additive component is soluble in a selected solvent.  Suitable materials include small organic molecules such as sugar (i.e. reads on water soluble carbohydrate in present claim 9.
Regarding claims 10-12, see example 1, of Park et al, wherein the composition comprises silver nitrate (page 8, 5th full paragraph) which reads on metal salt in present claim 12, metal cation which is silver ion in present claim 10 and anion which is nitrate in present claim 11.
Regarding claim 13, Park et al teaches that metal precursors include gold, silver and aluminum (page 4, 4th full paragraph).  It is the Office’s position that it is within the scope of one skilled in art prior to the filing of present application to include the metal precursors such as gold, silver and aluminum in the form of powder (i.e. particle).
Regarding claim 14, see 14a to 14c above.  Additionally, it is noted that addition of metal precursor, of Park et al, to the composition, of Taylor et al, satisfies the transitional phrase “consisting of”.
Regarding claim 15-16, Taylor et al teach that the composition is in the form that can be used in additive manufacturing process such as filament (i.e. reads on present claim 15) or powder (paragraph 0010) which reads on present claim 16.
Regarding claim 17, Park et al teach that as a method of printing, a UV-curable material and the thermoplastic filament are melted and a fused deposition modeling method is used.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764